NO. 12-14-00195-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

DWAYNE SPANGLER,                                §       APPEAL FROM THE 7TH
APPELLANT

V.                                              §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §       SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Dwayne Spangler appeals his conviction for possession of a controlled substance. In his
sole issue on appeal, he contends that the evidence does not provide a basis to support a “warrant
fee” assessed against him in the amount of $50.00. We modify the trial court’s judgment, and
affirm as modified.


                                         BACKGROUND
       In 2013, Appellant was indicted for possession of a controlled substance, a state jail
felony as alleged in the indictment. Appellant pleaded “guilty” to the charged offense pursuant
to a plea agreement with the State. The trial court accepted Appellant’s plea and deferred a
finding of guilt. In accordance with the plea agreement, the trial court placed Appellant on
deferred adjudication community supervision for a period of two years.
       In 2014, the State filed a motion to adjudicate Appellant’s guilt, alleging that he violated
the terms of his community supervision. Specifically, the State alleged in the motion that
Appellant used a controlled substance, failed to complete the Drug Offender Education Program,
and failed to complete a substance abuse and counseling program. Appellant pleaded “true” to
the allegations in the State’s motion. Accordingly, the trial court adjudicated Appellant’s guilt,
found him guilty, revoked his community supervision, and assessed his punishment at fourteen
months of confinement in a state jail facility. This appeal followed.


                                          BILL OF COSTS
       In his sole issue, Appellant argues that the evidence is insufficient to support the
assessment of a $50.00 “warrant fee” against him. The State concedes that there is no basis to
support the fee.
       We review the assessment of court costs on appeal to determine if there is a basis for the
cost, not to determine if there was sufficient evidence offered at trial to prove each cost, and
traditional evidentiary sufficiency principles do not apply. See Johnson v. State, 423 S.W.3d
385, 390 (Tex. Crim. App. 2014). We review the evidence supporting the award of costs in the
light most favorable to the trial court’s judgment. See Mayer v. State, 309 S.W.3d 552, 557 (Tex.
Crim. App. 2010); Cardenas v. State, 403 S.W.3d 377, 385 (Tex. App.—Houston [1st Dist.]
2013), aff’d, 423 S.W.3d 396 (Tex. Crim. App. 2014).
       A defendant convicted of a felony offense must pay certain statutorily mandated costs
and fees. See Johnson, 423 S.W.3d at 394. As relevant here, a defendant convicted of a felony
shall pay a fee in the amount of $50.00 for services performed in the case by a peace officer for
executing or processing an issued arrest warrant, capias, or capias pro fine. See TEX. CODE
CRIM. PROC. ANN. art. 102.011(a)(2) (West Supp. 2014).
       The record shows that Appellant was arrested “on sight,” and it does not show that any
warrant was executed or processed against him. The State concedes it was improper to assess
the warrant fee against Appellant.       The record shows a basis to support mandatory and
discretionary statutory fees in the amount of $358.00. This amount is exactly $50.00 less than
the $408.00 in costs identified in the clerk’s prepared bill of costs. Appellant has paid part of the
court costs. The clerk’s bill of costs shows a balance of $368.00. Since there is no basis to
support the warrant fee of $50.00, the trial court’s judgment and its attached order to withdraw
funds should be modified to reflect that Appellant owes court costs in the amount of $318.00.
       Appellant’s sole issue is sustained.




                                                 2
                                                   DISPOSITION
         Having sustained Appellant’s sole issue, we modify the judgment of the trial court, along
with its attached order to withdraw funds, to reflect that Appellant owes court costs in the
amount of $318.00, and affirm as modified. See TEX. R. APP. P. 43.2(b).

                                                                 JAMES T. WORTHEN
                                                                    Chief Justice


Opinion delivered May 20, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 20, 2015


                                         NO. 12-14-00195-CR


                                      DWAYNE SPANGLER,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1553-13)

                       THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein; and the same being inspected, it is the opinion of the Court that the trial court’s
judgment below should be modified and, as modified, affirmed.
                       It is therefore ORDERED, ADJUDGED and DECREED that the trial
court’s judgment below, along with its attached order to withdraw funds, be modified to reflect
that Appellant owes court costs in the amount of $318.00; and as modified, the trial court’s
judgment is affirmed; and that this decision be certified to the trial court below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.